Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Byron Douglas Brigham, Appellant                      Appeal from the 354th District Court of
                                                      Hunt County, Texas (Tr. Ct. No. 31265).
No. 06-18-00113-CR        v.                          Opinion delivered by Chief Justice Morriss,
                                                      Justice Moseley and Justice Burgess
The State of Texas, Appellee                          participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Byron Douglas Brigham, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED NOVEMBER 21, 2018
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk